Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the RCE filed on 12 August 2021.  
Claims 2, 8, 11, 17, and 20 were amended.
Claim 1 was canceled.
Claims 2, 11 and 20 were amended by Examiner's amendment below.
Claims 2-20 are currently pending and have been allowed.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2021 has been entered.
 

	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Thierry Lo on 25 August 2021.

The application has been amended as follows: 
Title
METHOD, SYSTEM, AND COMPUTER-REABLE MEDIUM 

Claims
2. 	(Currently Amended) A computer-implemented method comprising: 
at a server, accessing product inventory information for a first product being offered at a physical location, the product inventory information comprising an identifier for the physical location, and a price of the first product available at the physical location; 
communicating, to a client device, a product listing information for the first product, the product listing information comprising the product inventory information for the first product and a user-selectable link to a set of driving directions to the physical location; 
receiving, from the client device, selection information indicating a purchase of the first product; 
in response to receiving the selection information indicating the purchase of the first product
ing information and the selection information

11. 	(Currently Amended) A computing apparatus, the computing apparatus comprising: 
a processor; and 
a memory storing instructions that, when executed by the processor, configure the computing apparatus to perform operations comprising: 
access product inventory information for a first product being offered at a physical location, the product inventory information comprising an identifier for the physical location, and a price of the first product available at the physical location; 
communicate, to a client device, a product listing information for the first product, the product listing information comprising the product inventory information for the first product and a user-selectable link to a set of driving directions to the physical location; 
receive, from the client device, selection information indicating a purchase of the first product; 
in response to receiving the selection information indicating the purchase of the first product
ing information and the selection information

20. 	(Currently amended) A non-transitory computer-readable storage medium, the computer- readable storage medium including instructions that when executed by a computer, cause the computer to: 
access product inventory information for a first product being offered at a physical location, the product inventory information comprising an identifier for the physical location, and a price of the first product available at the physical location; 
communicate, to a client device, a product listing information for the first product, the product listing information comprising the product inventory information for the first product and a user-selectable link to a set of driving directions to the physical location; 
receive, from the client device, selection information indicating a purchase of the first product; 
in response to receiving the selection information indicating the purchase of the first product
ing information and the selection information

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed towards shopping with geographically specific real-time product inventory information. 
Independent claims 2, 11 and 20 teach the novel and non-obvious features of: 
communicate a user-selectable link to a set of driving directions to the physical location; 
receive, from the client device, selection information indicating a purchase of the first product; 
in response to receiving the selection information indicating the purchase of the first product, receive positioning information, from a hardware-based positioning system of the client device, indicating that the client device is at a the physical location from which the first product has been purchased, the position information being received after the purchase of the first product; and 
in response to receiving the positioning information and the selection information, communicate, to the client device, a message comprising information of a second product related to the first product that has been purchased.
The examiner notes that selection information indicating a purchase of the first product especially distinguishes the claimed invention from the prior art. While purchasing a product is arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
The following reference has been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to locating and purchasing proximal inventory items. Lucas (US 2007/0124216 A1) discloses creating and maintaining at least one database with availability and location information for inventory items available for sale by one or more sellers preferably in near real time. Lucas does not anticipate nor render obvious: 
communicate a user-selectable link to a set of driving directions to the physical location; 
receive, from the client device, selection information indicating a purchase of the first product; 
in response to receiving the selection information indicating the purchase of the first product, receive positioning information, from a hardware-based positioning system of the client device, indicating that the client device is at a the physical location from which the first product has been purchased, the position information being received after the purchase of the first product; and 
in response to receiving the positioning information and the selection information, communicate, to the client device, a message comprising information of a second product related to the first product that has been purchased.

Examiner Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EXPECTING SOMETHING IN RETURN FOR YOUR CHECK-IN EFFORTS? SAY NO MORE; new crop of location-based loyalty apps reward consumers with deals, discounts. (2010). Advertising Age, 81(30), 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RESHA DESAI/Primary Examiner, Art Unit 3625